Title: General Orders, 13 May 1783
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Tuesday May 13th 1783
                     Parole Georgia.
                     Countersigns Hallifax—Ilinois
                  
                  For the day tomorrow Major Genl. Heath.
                  B. Q. Mr from Hampsh. B.
                  The Jersey regt gives the Guards  of the 8th Massachusetts regt the fatigues tomorrow.
               